                                                              (Jointly Administered)




Case: 19-41283   Doc# 140   Filed: 09/24/19   Entered: 09/24/19 10:27:28         Page 1 of
                                         43
                                                               STATEMENT OF OPERATIONS
                                                                  (General Business Case)
                                                                   For the Month Ended             08/31/19


                      Current Month
                                                                                                                        Cumulative           Next Month
     Actual               Forecast             Variance                                                                (Case to Date)         Forecast
                                                                      Revenues:
       $243,914              $250,000               ($6,086)      1    Gross Sales                                            $767,883          $250,000
                                                         $0       2    less: Sales Returns & Allowances                             $0
       $243,914              $250,000               ($6,086)      3    Net Sales                                              $767,883          $250,000
       $108,809               $85,000              ($23,809)      4    less: Cost of Goods Sold       (Schedule 'B')          $303,180          $110,000
       $135,105              $165,000              ($29,895)      5    Gross Profit                                           $464,703          $140,000
            $30                   $24                    $6       6    Interest                                                    $80               $24
                                                         $0       7    Other Income:
                                                         $0       8
                                                         $0       9

       $135,135              $165,024              ($29,889)     10      Total Revenues                                       $464,783          $140,024

                                                                      Expenses:
        $52,000               $52,000                    $0      11    Compensation to Owner(s)/Officer(s)                    $121,045           $52,000
        $16,934               $18,000                $1,066      12    Salaries                                                $87,086           $18,000
             $0                                          $0      13    Commissions                                                  $0
             $0                                          $0      14    Contract Labor                                               $0
                                                                       Rent/Lease:
        $11,194               $12,000                  $806      15       Personal Property                                    $33,582           $12,000
                                                         $0      16       Real Property                                             $0
                                                         $0      17    Insurance                                                    $0
                                                         $0      18    Management Fees                                              $0
                                                         $0      19    Depreciation                                                 $0
                                                                       Taxes:
                                                         $0      20       Employer Payroll Taxes                                    $0
                                                         $0      21       Real Property Taxes                                       $0
                                                         $0      22       Other Taxes                                               $0
        $44,054               $20,000              ($24,054)     23    Other Selling                                           $87,262           $20,000
         $6,412                $4,000               ($2,412)     24    Other Administrative                                    $12,637            $3,000
                                                         $0      25    Interest                                                     $0
        $25,000               $20,000               ($5,000)     26    Other Expenses: Professional fees                       $25,000           $20,000
                                                         $0      27                                                                 $0
        ($20,000)                                   $20,000      28 Legal fees Dish lawsuit                                         $0                $0
         $10,000              $25,000               $15,000      29 Bankruptcy legal fees                                      $75,000           $15,000
           ($541)                                      $541      30                                                              ($194)
                                                         $0      31                                                                 $0
                                                         $0      32                                                                 $0
                                                         $0      33
                                                         $0      34

       $145,053              $151,000                $5,947      35      Total Expenses                                       $441,418          $140,000

         ($9,918)             $14,024              ($23,942)     36 Subtotal                                                   $23,365               $24

                                                                    Reorganization Items:
              $0                                          $0     37 Professional Fees                                               $0
                                                          $0     38 Provisions for Rejected Executory Contracts                     $0
                                                          $0     39 Interest Earned on Accumulated Cash from                        $0
                                                                     Resulting Chp 11 Case                                          $0
                                                         $0      40 Gain or (Loss) from Sale of Equipment                           $0
          $1,300                                    ($1,300)     41 U.S. Trustee Quarterly Fees                                 $1,300
                                                         $0      42                                                                 $0

          $1,300                     $0              $1,300      43       Total Reorganization Items                            $1,300                $0

         ($8,618)             $14,024              ($22,642)     44 Net Profit (Loss) Before Federal & State Taxes             $24,665               $24
              $0                                         $0      45 Federal & State Income Taxes

         ($8,618)             $14,024              ($22,642)    46 Net Profit (Loss)                                           $24,665               $24
           ($656)
Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):

                Case: 19-41283                 Doc# 140            Filed: 09/24/19              Entered: 09/24/19 10:27:28                Page Revised
                                                                                                                                               2 of 1/1/98
                                                                                43
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended            08/31/19


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                                                    $666,740
 2            Cash and cash equivalents - restricted                                                                            $0
 3            Accounts receivable (net)                                                 A                                 $379,431
 4            Inventory                                                                 B                                       $0
 5            Prepaid expenses
 6            Professional retainers
 7            Other:
 8

 9                    Total Current Assets                                                                               $1,046,171

         Property and Equipment (Market Value)

10            Real property                                                             C                                        $0
11            Machinery and equipment                                                   D                                        $0
12            Furniture and fixtures                                                    D                                        $0
13            Office equipment                                                          D                                        $0
14            Leasehold improvements                                                    D                                        $0
15            Vehicles                                                                  D                                        $0
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                                $0

         Other Assets

22            Loans to shareholders
23            Loans to affiliates
24
25            Rent deposit                                                                                                  $20,542
26
27
28                    Total Other Assets                                                                                    $20,542

29                    Total Assets                                                                                       $1,066,713

     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




         Case: 19-41283         Doc# 140         Filed: 09/24/19        Entered: 09/24/19 10:27:28               Page 3 of1/1/98
                                                                                                                    Revised
                                                              43
                                                    Liabilities and Equity
                                                     (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                     $59,897
31                      Payroll taxes                                                                               $0
32                      Real and personal property taxes                                                            $0
33                      Income taxes                                                                                $0
34                      Sales taxes                                                                                 $0
35                      Notes payable (short term)                                                                  $0
36                      Accounts payable (trade)                                         A                    $825,162
37                      Real property lease arrearage                                                               $0
38                      Personal property lease arrearage                                                           $0
39                      Accrued professional fees                                                                   $0
40                      Current portion of long-term post-petition debt (due within 12 months)                      $0
41                      Other:
42
43

44                      Total Current Liabilities                                                             $885,059

45             Long-Term Post-Petition Debt, Net of Current Portion

46                      Total Post-Petition Liabilities                                                       $885,059

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                          $0
48                      Priority unsecured claims                                        F                          $0
49                      General unsecured claims                                         F                          $0

50                      Total Pre-Petition Liabilities                                                              $0

51                      Total Liabilities                                                                     $885,059

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                                ($6,653,850)
53             Capital Stock                                                                                       $200
54             Additional paid-in capital                                                                    $6,810,639
55             Cumulative profit/(loss) since filing of case                                                    $24,665
56             Post-petition contributions/(distributions) or (draws)                                                $0
57
58             Market value adjustment

59                      Total Equity (Deficit)                                                                $181,654

60   Total Liabilities and Equity (Deficit)                                                                 $1,066,713




         Case: 19-41283           Doc# 140          Filed: 09/24/19      Entered: 09/24/19 10:27:28   Page 4 of1/1/98
                                                                                                         Revised
                                                                 43
                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                    Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                             $379,431             $825,162
  31-60 Days
  61-90 Days                                                                                                                           $109,361
  91+ Days
  Total accounts receivable/payable                                                       $379,431              $825,162
  Allowance for doubtful accounts                                                               $0
  Accounts receivable (net)                                                               $379,431


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold

Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month                                             0
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase                                                      $0
    Product for resale                                            $0       Direct labor                                                      $0
                                                                           Manufacturing overhead                                            $0
   Distribution -                                                          Freight in                                                        $0
    Products for resale                                           $0       Other:                                                      $118,153
                                                                          Freight, cdn, customer service, cdn
   Manufacturer -
    Raw Materials                                                 $0
    Work-in-progress                                              $0      Less -
    Finished goods                                                $0       Inventory End of Month                                             $0
                                                                           Shrinkage                                                          $0
   Other - Explain                                                         Personal Use                                                       $0

                                                                          Cost of Goods Sold                                           $118,153
      TOTAL                                                       $0

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes           No xxx
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                  Explain
Date of last physical inventory was                                       Inventory valued at zero per GAAP as company in bankruptcy
                                                                          thus reducing the consumer wanting to purchase the product
Date of next physical inventory is




              Case: 19-41283          Doc# 140         Filed: 09/24/19          Entered: 09/24/19 10:27:28             PageRevised
                                                                                                                             5 of1/1/98
                                                                    43
                                                  Schedule C
                                                 Real Property

Description                                                                  Cost             Market Value
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0



                                                  Schedule D
                                            Other Depreciable Assets

Description                                                                  Cost             Market Value
Machinery & Equipment -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0

Furniture & Fixtures -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0

Office Equipment -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0

Leasehold Improvements -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0

Vehicles -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0




              Case: 19-41283   Doc# 140   Filed: 09/24/19    Entered: 09/24/19 10:27:28   Page 6 of1/1/98
                                                                                             Revised
                                                       43
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days           31-60 Days         61-90 Days         91+ Days              Total
Federal
      Income Tax Withholding                                  $0                   $0                $0               $0                   $0
      FICA - Employee                                         $0                   $0                $0               $0                   $0
      FICA - Employer                                         $0                   $0                $0               $0                   $0
      Unemployment (FUTA)                                     $0                   $0                $0               $0                   $0
      Income                                                  $0                   $0                $0               $0                   $0
      Other (Attach List)                                     $0                   $0                $0               $0                   $0
Total Federal Taxes                                           $0                   $0                $0               $0                   $0
State and Local
      Income Tax Withholding                                  $0                   $0                $0               $0                   $0
      Unemployment (UT)                                       $0                   $0                $0               $0                   $0
      Disability Insurance (DI)                               $0                   $0                $0               $0                   $0
      Empl. Training Tax (ETT)                                $0                   $0                $0               $0                   $0
      Sales                                                   $0                   $0                $0               $0                   $0
      Excise                                                  $0                   $0                $0               $0                   $0
      Real property                                           $0                   $0                $0               $0                   $0
      Personal property                                       $0                   $0                $0               $0                   $0
      Income                                                  $0                   $0                $0               $0                   $0
      Other (Attach List)                                     $0                   $0                $0               $0                   $0
Total State & Local Taxes                                     $0                   $0                $0               $0                   $0
Total Taxes                                                   $0                   $0                $0               $0                   $0



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed          Allowed
List Total Claims For Each Classification -                                                Amount          Amount (b)
      Secured claims (a)                                                                            $0              $0
      Priority claims other than taxes                                                              $0              $0
      Priority tax claims                                                                           $0              $0
      General unsecured claims                                                              $5,206,550      $5,206,550

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                   Account 1           Account 2          Account 3        Account 4
Bank                                            Chase - All         Paypal              BlueSnap          Comerica
Account Type                                    checking/Saving     Deposit             Deposit           Checking
Account No.                                     Various                                                   Various
Account Purpose                                 General             Payments            Payments          General
Balance, End of Month                                 $614,012             $10,412            $40,914           $1,402
Total Funds on Hand for all Accounts                  $666,740

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.

              Case: 19-41283            Doc# 140          Filed: 09/24/19          Entered: 09/24/19 10:27:28                PageRevised
                                                                                                                                   7 of1/1/98
                                                                       43
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                      For the Month Ended     08/31/19

                                                                                                Actual                    Cumulative
                                                                                             Current Month               (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                          $0                          $0
2          Cash Received from Sales                                                                 $346,131                    $816,036
3          Interest Received                                                                             $30                         $80
4          Borrowings                                                                                     $0                          $0
5          Funds from Shareholders, Partners, or Other Insiders                                           $0                          $0
6          Capital Contributions                                                                          $0                          $0
7                                                                                                                                     $0
8                                                                                                                                     $0
9                                                                                                                                     $0
10                                                                                                                                    $0
11                                                                                                                                    $0

12               Total Cash Receipts                                                                $346,161                    $816,116

     Cash Disbursements
13         Payments for Inventory                                                                           0                         $0
14         Selling                                                                                   $44,054                     $87,262
15         Administrative                                                                             $6,412                     $12,637
16         Capital Expenditures                                                                           $0                          $0
17         Principal Payments on Debt                                                                     $0                          $0
18         Interest Paid                                                                                  $0                          $0
           Rent/Lease:                                                                                                                $0
19               Personal Property                                                                   $11,194                     $33,582
20               Real Property                                                                                                        $0
           Amount Paid to Owner(s)/Officer(s)                                                                                         $0
21               Salaries                                                                            $52,000                    $156,000
22               Draws                                                                                    $0                          $0
23               Commissions/Royalties                                                                    $0                          $0
24               Expense Reimbursements                                                                   $0                          $0
25               Other                                                                                    $0                          $0
26         Salaries/Commissions (less employee withholding)                                          $16,934                     $52,131
27         Management Fees                                                                                $0                          $0
           Taxes:                                                                                                                     $0
28               Employee Withholding                                                                     $0                          $0
29               Employer Payroll Taxes                                                                   $0                          $0
30               Real Property Taxes                                                                      $0                          $0
31               Other Taxes                                                                              $0                          $0
32         Other Cash Outflows:                                                                           $0                          $0
33               Vendors related to product delivery and performance                                 $86,153                    $213,831
34                includes shipping, CDN, other                                                                                       $0
35               Research and development costs                                                       $32,000                    $88,500
36               Legal fees Dish Lawsuit                                                             ($20,000)                        $0
37               Other expenses                                                                        $1,301                     $1,301

38               Total Cash Disbursements:                                                          $230,048                    $645,244

39 Net Increase (Decrease) in Cash                                                                  $116,113                    $170,872

40 Cash Balance, Beginning of Period                                                                $550,627                    $495,868

41 Cash Balance, End of Period                                                                      $666,740                    $666,740

               Case: 19-41283           Doc# 140        Filed: 09/24/19      Entered: 09/24/19 10:27:28          PageRevised
                                                                                                                       8 of1/1/98
                                                                     43
                                                            STATEMENT OF CASH FLOWS
                                                (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                    For the Month Ended 08/31/19

                                                                                                            Actual             Cumulative
     Cash Flows From Operating Activities                                                                Current Month        (Case to Date)
1         Cash Received from Sales                                                                              $346,131               $816,036
2         Rent/Leases Collected                                                                                       $0                     $0
3         Interest Received                                                                                          $30                    $80
4         Cash Paid to Suppliers                                                                                $118,153               $302,331
5         Cash Paid for Selling Expenses                                                                         $44,054                $87,262
6         Cash Paid for Administrative Expenses                                                                   $6,412                $12,637
          Cash Paid for Rents/Leases:                                                                                                        $0
7              Personal Property                                                                                 $11,194                $33,582
8              Real Property                                                                                          $0                     $0
9         Cash Paid for Interest                                                                                      $0                     $0
10        Cash Paid for Net Payroll and Benefits                                                                 $16,934                $52,131
          Cash Paid to Owner(s)/Officer(s)                                                                                                   $0
11             Salaries                                                                                          $52,000               $156,000
12             Draws                                                                                                  $0                     $0
13             Commissions/Royalties                                                                                  $0                     $0
14             Expense Reimbursements                                                                                 $0                     $0
15             Other                                                                                                  $0                     $0
          Cash Paid for Taxes Paid/Deposited to Tax Acct.                                                                                    $0
16             Employer Payroll Tax                                                                                      $0                  $0
17             Employee Withholdings                                                                                     $0                  $0
18             Real Property Taxes                                                                                       $0                  $0
19             Other Taxes                                                                                               $0                  $0
20        Cash Paid for General Expenses                                                                                                     $0
21                                                                                                                                           $0
22            Legal fees Dish Lawsuit                                                                            ($20,000)                   $0
23                                                                                                                                           $0
24                                                                                                                                           $0
25                                                                                                                                           $0
26                                                                                                                                           $0

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                      $117,414               $172,173

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case                                                                            $0
29        Professional Fees Paid for Services in Connection with Chp 11 Case                                          $0                      $0
30        U.S. Trustee Quarterly Fees                                                                             $1,300                  $1,300
31                                                                                                                                            $0

32            Net Cash Provided (Used) by Reorganization Items                                                    ($1,300)               ($1,300)

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                   $116,114               $170,873

     Cash Flows From Investing Activities

34        Capital Expenditures                                                                                                                 $0
35        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                                              $0
36                                                                                                                                             $0

37            Net Cash Provided (Used) by Investing Activities                                                           $0                    $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)                                                                                                     $0
39        Net Borrowings from Shareholders, Partners, or Other Insiders                                                                        $0
40        Capital Contributions                                                                                                                $0
41        Principal Payments                                                                                                                   $0
42                                                                                                                                             $0

43            Net Cash Provided (Used) by Financing Activities                                                           $0                    $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                         $116,114               $170,873

45 Cash and Cash Equivalents at Beginning of Month                                                              $550,627               $495,868

46 Cash and Cash Equivalents at End of Month                                                                    $666,741               $666,741


                Case: 19-41283                 Doc# 140             Filed: 09/24/19         Entered: 09/24/19 10:27:28             Page 9Revised
                                                                                                                                            of 1/1/98
                                                                                 43
                                                                                                                              August 01, 2019through August 30, 2019
                                                   JPMorgan Chase Bank, N.A.
                                                   P O Box 182051                                                           Account Number:                    0780

                                                   Columbus, OH 43218- 2051

                                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                                          Web site:                www.Chase.com
                                                                                                                          Service Center:           1-877-425-8100
                                                   00526712 DRE 703 210 24319 NNNNNNNNNNN   1 000000000 61 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                                   JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                                   5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                                   STE 37
                                                   PLEASANTON CA 94588-8552




                                                                                                                                                                          05267120101000000021
         *start*summary




                                                                                       Chase Business Select High Yield Savings
                                      SAVINGS SUMMARY
                      Beginning Balance                                                                              $362,080.12
                      Deposits and Additions                                                           3              132,029.64
                      Ending Balance                                                                   3             $494,109.76

                      Annual Percentage Yield Earned This Period                                                          0.08%
                      Interest Paid This Period                                                                          $29.64
         *end*summary
                      Interest Paid Year-to-Date                                                                        $264.55
 *start*post summary message1




          Your monthly service fee was waived because you maintained an average savings balance of $10,000 or more during the
          statement period.
 *end*post summary message1




 *start*transaction detail




            TRANSACTION DETAIL

                                                          Beginning Balance                                                                                 $362,080.12
              08/08                                      Online Transfer From Chk ...1820 Transaction#: 8518445696                          99,000.00        461,080.12
              08/19                                      Online Transfer From Chk ...8163 Transaction#: 8553899756                          33,000.00        494,080.12
              08/30                                      Interest Payment                                                                       29.64        494,109.76
                                                           Ending Balance                                                                                   $494,109.76
 *end*transaction detail



*start*post overdraft and returned item message1




        You earned a higher interest rate on your Chase Business Select High Yield Savings account during this statement period
        because you had a qualifying Chase Platinum Business Checking account.
        30 deposited items are provided with your account each month. There is a $0.20 fee for each additional deposited item.
*end*post overdraft and returned item message1




                                                      Case: 19-41283           Doc# 140          Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 1Page
                                                                                                                                                 of 2 10 of
                                                                                                              43
                                                                                                                  August 01, 2019 through August 30, 2019
                                                                                                                 Account Number:                        0780



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 140    Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 2Page
                                                                                                                           of 2 11 of
                                                                                        43
                                                                                                                August 01, 2019through August 30, 2019
                                  JPMorgan Chase Bank, N.A.
                                  P O Box 182051                                                              Account Number:                    1820

                                  Columbus, OH 43218- 2051

                                                                                                            CUSTOMER SERVICE INFORMATION

                                                                                                           Web site:                www.Chase.com
                                                                                                           Service Center:           1-877-425-8100
                                  00001905 DRE 703 210 24819 NNNNNNNNNNN   1 000000000 D2 0000             Deaf and Hard of Hearing: 1-800-242-7383
                                  JADOO TV INC                                                             Para Espanol:             1-888-622-4273
                                  5880 W LAS POSITAS BLVD                                                  International Calls:      1-713-262-1679
                                  STE 37
                                  PLEASANTON CA 94588-8552




                                                                                                                                                            00019050101000000021
         *start*summary




                                                                      Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                    $679.49
                     Deposits and Additions                                           4                 181,284.70
                     Electronic Withdrawals                                           2                -181,000.00
                     Ending Balance                                                   6                    $964.19
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             08/07                       Vidillion, Inc. Deposit Dp60714731         CCD ID: Bizedp                                             $98,351.70
             08/12                       Vidillion, Inc. Deposit Dp60987379         CCD ID: Bizedp                                              81,583.00
             08/13                       Deposit      1858906496                                                                                   500.00
             08/30                       Deposit       970855920                                                                                   850.00
             Total Deposits and Additions                                                                                                     $181,284.70
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               08/08                  08/08 Online Transfer To Sav ...0780 Transaction#: 8518445696                                            $99,000.00
               08/19                  08/19 Online Transfer To Chk ...8142 Transaction#: 8553901084                                             82,000.00
               Total Electronic Withdrawals                                                                                                   $181,000.00
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            08/07                                                                         $99,031.19
            08/08                                                                              31.19
            08/12
*end*daily ending balance3
                                                                                           81,614.19


                                     Case: 19-41283           Doc# 140          Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 1Page
                                                                                                                                of 2 12 of
                                                                                             43
                                                                                                                  August 01, 2019 through August 30, 2019
                                                                                                                 Account Number:                        1820



*start*daily ending balance3




                                                                      (continued)
            DAILY ENDING BALANCE

            08/13                                                                   82,114.19
            08/19                                                                      114.19
            08/30
*end*daily ending balance3
                                                                                       964.19
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 140    Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 2Page
                                                                                                                           of 2 13 of
                                                                                        43
                                                                                                                         August 01, 2019through August 30, 2019
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:                    2560

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00001906 DRE 703 210 24819 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00019060101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                               $38.66
                     Ending Balance                                                               0                  $38.66
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                              JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 140          Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 1Page
                                                                                                                                            of 2 14 of
                                                                                                         43
                                                                  August 01, 2019through August 30, 2019
                                                                 Account Number:                   2560




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 140     Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 2Page
                                                                               of 2 15 of
                                           43
                                                                                                                         August 01, 2019through August 30, 2019
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:                    3030

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00001907 DRE 703 210 24819 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00019070101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                               $58.33
                     Ending Balance                                                               0                  $58.33
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                              JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 140          Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 1Page
                                                                                                                                            of 2 16 of
                                                                                                         43
                                                                  August 01, 2019through August 30, 2019
                                                                 Account Number:                   3030




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 140     Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 2Page
                                                                               of 2 17 of
                                           43
                                                                                                            August 01, 2019through August 30, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                             Account Number:                   5270

                                Columbus, OH 43218- 2051

                                                                                                        CUSTOMER SERVICE INFORMATION

                                                                                                        Web site:                www.Chase.com
                                                                                                        Service Center:           1-877-425-8100
                                00004433 DRE 703 210 24819 NNNNNNNNNNN   1 000000000 D2 0000            Deaf and Hard of Hearing: 1-800-242-7383
                                PTIL LLC                                                                Para Espanol:             1-888-622-4273
                                5653 STONERIDGE DR STE 119                                              International Calls:      1-713-262-1679
                                PLEASANTON CA 94588-8583




                                                                                                                                                         00044330201000000022
       *start*summary




                                                                    Chase Platinum Business Checking
                       CHECKING SUMMARY
                       Beginning Balance                                                            $3,506.09
                       Deposits and Additions                                       1                10,000.00
                       Electronic Withdrawals                                       2               -10,000.00
                       Fees                                                         1                   -95.00
                       Ending Balance                                               4                $3,411.09
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            08/27                      Book Transfer Credit B/O: Jadoo Tv Inc Pleasanton CA 94588-8552 Trn: 3147700239Es                   $10,000.00
            Total Deposits and Additions                                                                                                   $10,000.00
*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              08/15                 08/15 Online Domestic Wire Transfer Via: Hsbc Bank USA, N.A./0108 A/C: Hsbc Buffalo NY                  $2,000.00
                                    Ben: Faisal Aftab And Ayesha Umer New York NY 10017 US Ssn: 0210369 Trn:
                                    3178000227Es
              08/28                 08/28 Online International Wire Transfer A/C: Bank AL Falah Limited Karachi Pakistan 0 Ref:               8,000.00
                                    Business Expenses Trn: 3535800240Es
              Total Electronic Withdrawals                                                                                                 $10,000.00
 *end*electronic withdrawal


 *start*fees section




                       FEES

              08/05                  Service Charges For The Month of July                                                                      $95.00
              Total Fees                                                                                                                        $95.00
 *end*fees section




                                   Case: 19-41283           Doc# 140          Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 1Page
                                                                                                                              of 4 18 of
                                                                                           43
                                                                                                 August 01, 2019 through August 30, 2019
                                                                                               Account Number:                     5270



*start*daily ending balance3




             DAILY ENDING BALANCE

            08/05                                                         $3,411.09
            08/15                                                          1,411.09
            08/27                                                         11,411.09
            08/28
*end*daily ending balance3
                                                                           3,411.09
*start*service charge summary2




               SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                   $95.00
            Other Service Charges                                                  $0.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                  $95.00 Will be assessed on 9/5/19

            You were assessed a monthly service fee on your Chase Platinum Business Checking account because you did not
            maintain the required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee                                           1                                      $95.00             $95.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                            1     Unlimited          0              $0.40              $0.00
            Credits
            Non-Electronic Transactions                                   2           500          0              $0.40              $0.00
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                                1            1           0             $40.00               $0.00
            Online Domestic Wire Fee                                      1            3           0             $25.00               $0.00
            Subtotal Other Service Charges (Will be assessed on 9/5/19)                                                              $95.00

            ACCOUNT                   5270
            Monthly Service Fee
            Monthly Service Fee                                           1
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                            1
            Credits
            Non-Electronic Transactions                                   2
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                                1
            Online Domestic Wire Fee
*end*service charge detail2
                                                                          1




                                       Case: 19-41283   Doc# 140   Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 2Page
                                                                                                                   of 4 19 of
                                                                                43
                                                                                                                  August 01, 2019 through August 30, 2019
                                                                                                                 Account Number:                        5270



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error




                                                                                                                                                                           10044330202000000062
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 140    Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 3Page
                                                                                                                           of 4 20 of
                                                                                        43
                                                                  August 01, 2019through August 30, 2019
                                                                 Account Number:                   5270




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 140     Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 4Page
                                                                               of 4 21 of
                                           43
                                                                                                           August 01, 2019through August 30, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:                    8142

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00022122 DRE 703 210 24819 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                STE 37
                                PLEASANTON CA 94588-8552




                                                                                                                                                       00221220301000000023
       *start*summary




                                                                    Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                          $126,491.91
                    Deposits and Additions                                        23            240,925.77
                    Checks Paid                                                   16            -58,653.73
                    Electronic Withdrawals                                        30           -187,436.74
                    Fees                                                           1               -160.00
                    Ending Balance                                                70           $121,167.21
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            08/01                      Paypal       Transfer            PPD ID: Paypalsd11                                                 $3,500.00
            08/05                      Bluesnap Inc. 582921 288139            CCD ID: 1450479415                                           18,517.31
            08/06                      Paypal       Transfer            PPD ID: Paypalsd11                                                  2,000.00
            08/09                      Deposit     945199678                                                                                1,250.00
            08/09                      Paypal       Transfer            PPD ID: Paypalsd11                                                  5,500.00
            08/12                      Bluesnap Inc. 582921 292805            CCD ID: 1450479415                                           16,731.91
            08/13                      Paypal       Transfer            PPD ID: Paypalsd11                                                  7,000.00
            08/15                      Paypal       Transfer            PPD ID: Paypalsd11                                                  2,500.00
            08/19                      Deposit     945199679                                                                                5,940.00
            08/19                      Online Transfer From Chk ...1820 Transaction#: 8553901084                                           82,000.00
            08/19                      Bluesnap Inc. 582921 298343            CCD ID: 1450479415                                           15,474.87
            08/19                      Paypal       Transfer            PPD ID: Paypalsdw1                                                  5,000.00
            08/22                      Deposit    1057927087                                                                                  981.00
            08/22                      Deposit    1057927088                                                                                  129.00
            08/22                      Paypal       Transfer            PPD ID: Paypalsd11                                                  3,600.00
            08/23
*end*deposits and additions
                                       Paypal, Inc. EDI Pymnts Doc0020033433          ID: 6770510487                                       20,000.00



                                   Case: 19-41283           Doc# 140          Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 1Page
                                                                                                                              of 6 22 of
                                                                                           43
                                                                                                           August 01, 2019 through August 30, 2019
                                                                                                         Account Number:                     8142



*start*deposits and additions




                                                                          (continued)
           DEPOSITS AND ADDITIONS

            08/26                       Fedwire Credit Via: Wells Fargo Bank/121000248 B/O: Chan Punzalan Llp San Mateo, CA                 20,000.00
                                        94403-1270 Ref: Chase Nyc/Ctr/Bnf=Jadoo Tv Inc Pleasanton CA
                                        94588-8552/Ac-           0845 6 Rfb=0000342235270907 Obi=Retainer Refund Imad:
                                        0826I1B7033R008868 Trn: 3288109238Ff
            08/26                       Deposit    1889670975                                                                                1,500.00
            08/26                       Bluesnap Inc. 582921 302707            CCD ID: 1450479415                                           18,401.68
            08/27                       Paypal       Transfer            PPD ID: Paypalsd11                                                  6,000.00
            08/30                       Deposit                                                                                              2,800.00
            08/30                       Deposit                                                                                                100.00
            08/30                       Paypal       Transfer            PPD ID: Paypalsd11                                                  2,000.00
            Total Deposits and Additions                                                                                                 $240,925.77
*end*deposits and additions



*start*checks paid section3




            CHECKS PAID

       1080                     ^                                                                                          08/20              $300.00
       1087                     *^                                                                                         08/05               110.00
       1088                     ^                                                                                          08/14               110.00
       1089                     ^             08/17                                                                        08/19               110.00
       1090                     ^                                                                                          08/19               398.00
       4478                     *^                                                                                         08/06               705.06
       4479                     ^                                                                                          08/06               325.00
       4480                     ^                                                                                          08/06               325.00
       4481                     ^                                                                                          08/07            11,193.64
       4482                     ^                                                                                          08/13            35,088.06
       4483                     ^                                                                                          08/13             2,000.00
       4484                     ^                                                                                          08/15             2,500.00
       4485                     ^                                                                                          08/19             1,294.13
       4486                     ^                                                                                          08/28               894.84
       4487                     ^                                                                                          08/26             1,300.00
       6310                     *^                                                                                         08/29             2,000.00
            Total Checks Paid                                                                                                              $58,653.73
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
            * All of your recent checks may not be on this statement, either because they haven't cleared yet or they were listed on
               one of your previous statements.
            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3


 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              08/01                  Federal Express Debit      Mma33159389 CCD ID: 1710427007                                              $1,405.50
              08/01                  Federal Express Debit      Mma33159384 CCD ID: 1710427007                                                 329.40
              08/01                  Federal Express Debit      Mma33159387 CCD ID: 1710427007                                                  47.69
              08/01                  Federal Express Debit      Mma33159386 CCD ID: 1710427007                                                  26.32
              08/05                  08/05 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De              4,417.33
                                     197132107 Org:                   8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc. Ref:
                                     Business Expenses/Ocmt/Cad5720,00/Exch/1.2949/Cntr/70011683/Acc/Accoun T 0193011
 *end*electronic withdrawal
                                     Trn: 7106800217Re




                                     Case: 19-41283         Doc# 140       Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 2Page
                                                                                                                           of 6 23 of
                                                                                        43
                                                                                                     August 01, 2019 through August 30, 2019
                                                                                                    Account Number:                    8142



*start*electronic withdrawal




                                                                        (continued)
        ELECTRONIC WITHDRAWALS

            08/05              08/05 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               2,272.30
                               197132107 Org:                   8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                               Inc Ref: Invoice 7141 7140Business Expenses/Ocmt/Cad2942,40/Exch/1.2949/Cntr/80
                               136606/ Trn: 7107000217Re
            08/08              Federal Express Debit      Mma33209757 CCD ID: 1710427007                                                  928.22
            08/08              Federal Express Debit      Mma33209755 CCD ID: 1710427007                                                  198.59




                                                                                                                                                      10221220302000000063
            08/08              Federal Express Debit      Mma33209756 CCD ID: 1710427007                                                   25.41
            08/09              08/09 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               2,269.87
                               197132107 Org:                   8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                               Inc Ref: Business Expenses/Ocmt/Cad2942,20/Exch/1.2962/Cntr/85534983/ Trn:
                               9640000221Re
            08/13              08/13 Online Domestic Wire Transfer Via: Key Gr Lakes Cleve/041001039 A/C: Trinet Hr III               34,604.72
                               Dublin CA 94568 US Ref: Jadootv Inc. Payroll Payment Imad: 0813B1Qgc02C001625 Trn:
                               3422100225Es
            08/13              08/13 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               4,413.24
                               197132107 Org:                   8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc. Ref:
                               Business Expenses/Ocmt/Cad5720,00/Exch/1.2961/Cntr/87076080/Acc/Accoun T 0193011
                               Trn: 4713000225Re
            08/14              Paypal         Echeck 1006347871335 Web ID: Paypalec88                                                     179.97
            08/19              08/19 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               2,277.42
                               197132107 Org:                   8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                               Inc Ref: 7205 7206Business Expenses/Ocmt/Cad2942,20/Exch/1.2919/Cntr/10056802/ Trn:
                               6954200231Re
            08/19              08/19 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet Hr Corporation                                1.00
                               Ref:/Acc/Obi: $1.00 Test Jadootv, Inc. 96Yy Imad: 0819B1Qgc08C020234 Trn: 4468009231Fg
            08/21              08/21 Online International Wire Transfer A/C: Canadian Imperial Bank of Commerce Toronto                 3,000.00
                               On M5L 1-A2 Ben:/5211661 Alive Prostudios Inc Ref:/Lmpd/Business Expenses/Bnf/Branch
                               1060 Inst. Number 004 Trn: 5337700233Es
            08/21              Citi Autopay Payment 083046483161929 Tel ID: Citicardap                                                      5.99
            08/22              08/22 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               2,280.95
                               197132107 Org:                   8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                               Inc Ref: 7263 7264Business Expenses/Ocmt/Cad2942,20/Exch/1.2899/Cntr/12873922/ Trn:
                               8649800234Re
            08/23              08/23 Online International Wire Transfer Via: Standard Chartered Bank/0256 A/C: Afibafkaxxx            20,000.00
                               Kabul Af Ben: Tolo Tv Limited Kabul E5 Af Ref: Business Expenses Ssn: 0410176 Trn:
                               5180900235Es
            08/23              American Express ACH Pmt A0398               Web ID: 9493560001                                        16,206.04
            08/26              08/26 Online International Wire Transfer Via: Standard Chart/026002561 A/C: Fayspkkaxxx                32,000.00
                               Karachi Pk Ben: Altair Technologies (Pvt.) Ltd Islamabad Pk Ref: Business
                               Expenses/Time/13:22 Imad: 0826B1Qgc01C013537 Trn: 5403400238Es
            08/26              Federal Express Debit      Mma33315341 CCD ID: 1710427007                                               1,388.24
            08/26              Federal Express Debit      Mma33315313 CCD ID: 1710427007                                                 264.02
            08/26              Federal Express Debit      Mma33315334 CCD ID: 1710427007                                                  49.21
            08/27              08/27 Online Domestic Wire Transfer A/C: Ptil LLC Pleasanton, CA 945888583 Trn:                        10,000.00
                               3147700239Es
            08/27              08/27 Online Domestic Wire Transfer Via: Bk Amer Nyc/026009593 A/C: Evolution Advertising                2,651.00
                               And Marketingcharlotte NC 28202 US Imad: 0827B1Qgc07C000878 Trn: 3134900239Es
            08/28              08/28 Fedwire Debit Via: Key Gr Lakes Cleve/041001039 A/C: Trinet San Leandro CA 94577                 34,328.63
*end*electronic withdrawal
                               Ref:/Acc/Obi: Trinet Request Imad: 0828B1Qgc07C004770 Trn: 3228209240Fg




                               Case: 19-41283         Doc# 140       Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 3Page
                                                                                                                     of 6 24 of
                                                                                  43
                                                                                                                   August 01, 2019 through August 30, 2019
                                                                                                                Account Number:                       8142



   *start*electronic withdrawal




                                                                                 (continued)
            ELECTRONIC WITHDRAWALS

                08/28                  08/28 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                      4,437.20
                                       197132107 Org:                   8142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc. Ref:
                                       Business Expenses/Ocmt/Cad5720,00/Exch/1.2891/Cntr/14211447/Acc/Accoun T 0193011
                                       Trn: 9203100240Re
                08/29                  08/29 Online International Wire Transfer A/C: T. C. Ziraat Bankasi A.S. Ankara Turkey 00000-                    5,147.00
                                       Ref: Business Expenses Trn: 4896100241Es
                08/29                  08/29 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                      2,281.48
                                       197132107 Org:                   8142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                                       Inc Ref: 7293 7294Business Expenses/Ocmt/Cad2942,20/Exch/1.2896/Cntr/20515155/ Trn:
                                       9769300241Re
                Total Electronic Withdrawals                                                                                                        $187,436.74
   *end*electronic withdrawal


   *start*fees section




                         FEES

                08/05                   Service Charges For The Month of July                                                                           $160.00
                Total Fees                                                                                                                              $160.00
   *end*fees section




*start*daily ending balance2




                DAILY ENDING BALANCE

     08/01                                         $128,183.00           08/13                      80,145.78              08/23                      167,107.15
     08/05                                          139,740.68           08/14                      79,855.81              08/26                      172,007.36
     08/06                                          140,385.62           08/15                      79,855.81              08/27                      165,356.36
     08/07                                          129,191.98           08/19                     184,190.13              08/28                      125,695.69
     08/08                                          128,039.76           08/20                     183,890.13              08/29                      116,267.21
     08/09                                          132,519.89           08/21                     180,884.14              08/30                      121,167.21
     08/12
*end*daily ending balance2
                                                    149,251.80           08/22                     183,313.19
*start*service charge summary2




               SERVICE CHARGE SUMMARY
            Chase Platinum Business Checking Accounts Included:                                           8280 ,                            1820,
                              2560,                    3030,                                           8163

*start*service charge summary2 part1




            Monthly Service Fee                                                                  $0.00
            Other Service Charges                                                              $185.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                               $185.00 Will be assessed on 9/5/19

            The monthly service fee was waived on your Chase Platinum Business Checking account because you maintained the
            required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee Waived                                                 0                                           $95.00               $0.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                        20       Unlimited             0              $0.40               $0.00
            Credits
            Non-Electronic Transactions                                               62            500              0             $0.40                $0.00
            Branch Deposit - Immediate Verification
*end*service charge detail2
                                                                                  $7,190        $25,000             $0           $0.0025                $0.00

                                       Case: 19-41283         Doc# 140          Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 4Page
                                                                                                                                of 6 25 of
                                                                                             43
                                                                                                                   August 01, 2019 through August 30, 2019
                                                                                                                  Account Number:                        8142



*start*service charge detail2




                                                                          (continued)
             SERVICE CHARGE DETAIL
            Electronic Credits
            Domestic Incoming Wire Fee                                                  2     Unlimited                0            $15.00                  $0.00
            International Incoming Wire Fee                                             2     Unlimited                0            $15.00                  $0.00
            Miscellaneous Fees
            Domestic Wire Fee                                                           2             0                2            $35.00                 $70.00
            Online US Dollar Intl Wire Fee                                              4             4                0            $40.00                  $0.00




                                                                                                                                                                            10221220303000000063
            Online Fx Intl Wire Fee                                                     8             0                8             $5.00                 $40.00
            Online Domestic Wire Fee                                                    3             0                3            $25.00                 $75.00
            Subtotal Other Service Charges (Will be assessed on 9/5/19)                                                                                   $185.00

            ACCOUNT                  1820
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                          2
            Credits
            Non-Electronic Transactions                                                 4

            ACCOUNT                  8163
            Electronic Credits
            Electronic Credits                                                          3
            Domestic Incoming Wire Fee                                                  1
            International Incoming Wire Fee                                             2

            ACCOUNT                   8142
            Electronic Credits                                                       15
            Credits
            Non-Electronic Transactions                                              58
            Branch Deposit - Immediate Verification                              $7,190
            Electronic Credits
            Domestic Incoming Wire Fee                                                  1
            Miscellaneous Fees
            Domestic Wire Fee                                                           2
            Online US Dollar Intl Wire Fee                                              4
            Online Fx Intl Wire Fee                                                     8
            Online Domestic Wire Fee
*end*service charge detail2
                                                                                        3
*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                   incorrect or if you need more information about a transfer listed on the statement or receipt.
                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                   appeared. Be prepared to give us the following information:
                                  Your name and account number
                                  The dollar amount of the suspected error
                                  A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.
                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 140     Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 5Page
                                                                                                                            of 6 26 of
                                                                                         43
                                                                  August 01, 2019through August 30, 2019
                                                                 Account Number:                   8142




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 140     Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 6Page
                                                                               of 6 27 of
                                           43
                                                                                                             August 01, 2019through August 30, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                             Account Number:                    8163

                                Columbus, OH 43218- 2051

                                                                                                         CUSTOMER SERVICE INFORMATION

                                                                                                         Web site:                www.Chase.com
                                                                                                         Service Center:           1-877-425-8100
                                00028360 DRE 703 141 24319 NNNNNNNNNNN T 1 000000000 64 0000             Deaf and Hard of Hearing: 1-800-242-7383
                                JADOO TV, INC.                                                           Para Espanol:             1-888-622-4273
                                5880 W LAS POSITAS BLVD                                                  International Calls:      1-713-262-1679
                                STE 37
                                PLEASANTON CA 94588-8552




                                                                                                                                                          00283600101000000021
       *start*summary




                                                                      Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                               $2,151.46
                    Deposits and Additions                                         3                 31,165.00
                    Electronic Withdrawals                                         1                -33,000.00
                    Ending Balance                                                 4                   $316.46
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            08/14                       Book Transfer Credit B/O: Royal Bank of Canada Payment Centertoronto On Canada                      $20,935.00
                                        M5V2Y-1 Org:/002574001533 The Computeronics Ref: Purchase Invoice
                                        Payment/Chgs/USD0,/Chgs/USD20,00/Ocmt/USD20955,/ Trn: 6339437226Fs
            08/14                       Book Transfer Credit B/O: Canadian Imperial Bank of Commerce Toronto On Canada M5E                     5,240.00
                                        1-G4 Org:/09602Madnyds Web Madny Digital Services
                                        Ref:/Chgs/USD0,/Chgs/USD22,00/Ocmt/USD5262,/ Trn: 6416606226Fs
            08/15                       Fedwire Credit Via: Bank of America, N.A./026009593 B/O: Hawk Mobile Cell Phone Centre                 4,990.00
                                        Inc. Saskatoon, Sk, CA Ref: Chase Nyc/Ctr/Bnf=Jadoo Tv, Inc. Pleasanton CA
                                        94588-8552/Ac-000000003 006 Rfb=To190814B2639000 Obi=322271 627 Tv Box
                                        Bbi=/Chgs/USD10,00/Bnf/C Hase 4747 Hopyard Road Suite E01 Pl Easanton, CA Imad:
                                        0815B6B7Hu3R005399 Trn: 2156809227Ff
            Total Deposits and Additions                                                                                                    $31,165.00
*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              08/19                 08/19 Online Transfer To Sav ...0780 Transaction#: 8553899756                                           $33,000.00
              Total Electronic Withdrawals                                                                                                  $33,000.00
 *end*electronic withdrawal




                                   Case: 19-41283            Doc# 140         Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 1Page
                                                                                                                              of 2 28 of
                                                                                           43
                                                                                                                  August 01, 2019 through August 30, 2019
                                                                                                                 Account Number:                        8163



*start*daily ending balance3




            DAILY ENDING BALANCE

            08/14                                                                  $28,326.46
            08/15                                                                   33,316.46
            08/19
*end*daily ending balance3
                                                                                       316.46
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 140    Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 2Page
                                                                                                                           of 2 29 of
                                                                                        43
                                                                                                                            August 01, 2019through August 30, 2019
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                              Account Number:                    8280

                                              Columbus, OH 43218- 2051

                                                                                                                        CUSTOMER SERVICE INFORMATION

                                                                                                                       Web site:                www.Chase.com
                                                                                                                       Service Center:           1-877-425-8100
                                              00001902 DRE 703 210 24819 NNNNNNNNNNN   1 000000000 D2 0000             Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                             Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                  International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00019020101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                               $5,003.73
                     Ending Balance                                                               0                  $5,003.73
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                                 JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 140          Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 1Page
                                                                                                                                            of 2 30 of
                                                                                                         43
                                                                  August 01, 2019through August 30, 2019
                                                                 Account Number:                   8280




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 140     Filed: 09/24/19 Entered: 09/24/19 10:27:28Page 2Page
                                                                               of 2 31 of
                                           43
                                                                                    Financial summary report: Aug 1, 2019 to Aug 31, 2019

                                                                                 Merchant Account ID:            TW5U | PayPal Account: sadia@jadootv.com




Jadoo TV
PayPal Account: sadia@jadootv.com
5880 W. Las Positas Blvd, Suite #37, Pleasanton, CA 94588



                                                                                                                                         (Amounts in USD)


 Balance                                                                                                Beginning                              Ending

 Total balance                                                                                           7,283.13                            10,412.19

 Available balance                                                                                       7,283.13                            10,412.19

 Payables balance                                                                                            0.00                                 0.00



 Activity                                                                                                   Debit                               Credit

 Sales activity                                                                                                 --                           34,589.08

 Payments received                                                                                           0.00                            35,658.90

 Disbursements received                                                                                      0.00                                 0.00

 Refunds sent                                                                                            -1,069.82                                0.00

 Fees                                                                                                    -1,070.88                                   --

 Payment fees                                                                                            -1,005.51                                0.00

 Refunded fees                                                                                               0.00                                24.63

 Chargeback fees                                                                                            -60.00                                0.00

 Account fees invoice                                                                                       -30.00                                0.00

 Other fees                                                                                                  0.00                                 0.00

 Dispute activity                                                                                        -3,338.00                                   --

 Chargebacks & disputes                                                                                  -3,338.00                                0.00

 Dispute reimbursements                                                                                      0.00                                 0.00

 Transfers & withdrawals                                                                                -23,812.10                                   --

 Currency Transfers                                                                                       -317.58                             9,925.51

 Transfers to PayPal account                                                                                 0.00                               179.97

 Transfers from PayPal account                                                                          -33,600.00                                0.00

 Purchase activity                                                                                       -3,239.04                                   --

 Online payments sent                                                                                    -3,239.04                                0.00

 Refunds received                                                                                            0.00                                 0.00

 Debit card purchases                                                                                        0.00                                 0.00




                                                    PayPal Inc., 2211 N First St, San Jose, CA 95131
                                                                                                                              Page 32Page        1 of 2
            Case: 19-41283         Doc# 140          Filed: 09/24/19 Entered: 09/24/19 10:27:28                                       of
                                                                  43
                                                                            Merchant Account ID:           TW5U | PayPal Account: sadia@jadootv.com




  Activity                                                                                            Debit                               Credit

  Debit card returns                                                                                   0.00                                 0.00

  Reserves & releases                                                                                  0.00                                    --

  Reserve holds                                                                                        0.00                                 0.00

  Reserve releases                                                                                     0.00                                 0.00

  Payment review holds                                                                                 0.00                                 0.00

  Payment review releases                                                                              0.00                                 0.00

  Payment holds                                                                                        0.00                                 0.00

  Payment releases                                                                                     0.00                                 0.00

  Gift Certificate purchases                                                                           0.00                                 0.00

  Gift Certificate redemption                                                                          0.00                                 0.00

  Funds not yet available                                                                              0.00                                 0.00

  Funds available                                                                                      0.00                                 0.00

  Blocked payments                                                                                     0.00                                 0.00

  Other activity                                                                                          --                                0.00

  Money market dividends                                                                               0.00                                 0.00

  Debit card cash back                                                                                 0.00                                 0.00

  Credit card cash back                                                                                0.00                                 0.00

  Other                                                                                            -1,051.02                            1,051.02


Note: This is not an actual bill.




                                               PayPal Inc., 2211 N First St, San Jose, CA 95131
                                                                                                                        Page 33Page        2 of 2
             Case: 19-41283         Doc# 140    Filed: 09/24/19 Entered: 09/24/19 10:27:28                                      of
                                                             43
9/20/2019                                                      Payout Summary Statement - 582921 - 2019W31



                                             Payout Summary Statement (USD)
                                                   From: Jul 29, 2019 Through: Aug 4, 2019
  jadootv                                                                                                                   Payment ID: 2019W31
  582921                                                                                                                    Planned Date: 8/19/19
  sales@jadootv.com                                                                                                         Transfer Date: 8/19/19


   Disbursement Currency: United States Dollars

    Disbursement Summary                                                                                     # Transactions          Value ($)

    Gross Sales                                                                                              1268                  $ 22,966.35

    Refunds                                                                                                  54                    $ (4,760.11)

    Chargebacks                                                                                              8                       $ (727.48)

    Net Sales                                                                                                1330                  $ 17,478.76
        of which Tax/VAT                                                                                                                $ 373.63

    Processing Fees                                                                                                                $ (1,555.34)

    Tax/VAT Remitted by BlueSnap                                                                                                     $ (373.63)

    Paid Directly by       3rd   Party                                                                                                  $ 0.00

    Non-Processing Fees                                                                                                              $ (127.35)

    Manual Adjustments Total                                                                                                           $ 52.43

    Total Disbursement:                                                                                                           $ 15,474.87



    Non-Processing Fees
                                                                                                                 # Transactions        Value $

    Account Updater - Subscription 2019-Jul-29 - 2019-Aug-05                                                     26                    $ (2.60)

    Declined Authorizations Fee 2019-Jul-29 - 2019-Aug-05                                                        55                    $ (2.75)

    Chargeback Fee 2019-Jul-29 - 2019-Aug-05                                                                     8                   $ (120.00)

    Payout Fee - ACH                                                                                                                   $ (2.00)

    Total Non-Processing Fees:                                                                                                      $ (127.35)



    Manual Adjustments
    Chargeback reversal due to refund 151021732                                                                                        $ 27.82

    Chargeback reversal due to refund 162217004                                                                                        $ 24.61

    Total Manual Adjustments:                                                                                                          $ 52.43



    Held by BlueSnap in Reserve:                                                                                                  $ 25,551.00
    (as of Aug 12, 2019)




            Case: 19-41283               Doc# 140      Filed: 09/24/19           Entered: 09/24/19 10:27:28             Page 34 of
file:///C:/Users/Hadley/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/V3X4AHQH/PayoutSummaryStatement-582921-2019W31.html
                                                                          43                                                                       1/2
9/20/2019                                                                        Payout Summary Statement - 582921 - 2019W31

                                                                                      Glossary of Terms


  Dates                                                                                            Non-Processing Fees
  Planned Date                                                                                     Account Maintenance Fee (Affiliates/Vendors)
  Date when a payment is due to take place.                                                        This fee is charged when the minimum level of sales set forth in the BlueSnap contract is
                                                                                                   not met for the month. Unless contracted otherwise, the minimum is $2,500 per month.
  Transfer Date
  Date when a payment actually took place. If planned date falls on a weekend, holiday, or         Account Updater
  was delayed, these 2 dates will be different. In most cases Planned Date and Transfer date       Successful Account Updater card repair.
  will be the same.
                                                                                                   Conveyance Fee
                                                                                                   A fee charged for each transaction settled directly with a 3rd party such as PayPal or
  Currencies                                                                                       American Express.

  Transaction Currency                                                                             Chargeback Fee
  Currency of the transaction as it was sent for processing (authorized).                          A chargeback occurs when a shopper does not recognize a transaction and contacts their
                                                                                                   issuing bank to dispute it. The card schemes (Visa, Mastercard...) charge a fee for every
  Payout Currency                                                                                  Chargeback, which we are obliged to pass to the merchant.
  The currency in which BlueSnap will settle this transaction to the merchant, except in the
  case where the base currency is an exotic currency where Payout Currency will be USD.            Chargeback Dispute Fee
                                                                                                   This fee is charged each time a chargeback dispute is submitted.
  Disbursement currency
  Will only be different from payout currency if merchant has requested BlueSnap to settle         Chargeback TRR fee
  funds in an "exotic" currency (not one of the majors or minors). In this case, payout            A Transaction Retrieval Request (TRR) is a request from the issuing bank for more
  currency will always be USD, and Disbursement currency will be deposited in "exotic"             information about the transaction. Responding to these requests may prevent a future
  currency requested.                                                                              chargeback on the transaction.

                                                                                                   Declined Authorizations
  Disbursement Summary                                                                             A per transaction charge on transactions that are declined at authorization. This charge is
                                                                                                   not applied to failover declines initiated by BlueSnap nor those declined renewal
  Gross Sales                                                                                      transactions through the BlueSnap Subscription Manager.
  Volume of sales (charges) processed in this period, including any applicable TAX/ VAT
  collected by BlueSnap.
                                                                                                   Failover Fee
                                                                                                   A fee charged for each transaction that is initially declined and then ultimately successful
  Net Sales                                                                                        as a result of BlueSnap's failover functionality.
  Volume of sales minus Refunds and Chargebacks processed in this period.
                                                                                                   Direct Debit Refund Fee
  Processing Fees                                                                                  Fee incurred upon refund of direct debit.
  BlueSnap's commission/ processing fees on all transactions being paid for this period.
                                                                                                   ECP Reversal Fee
  Tax/ VAT remitted by BlueSnap                                                                    Fee incurred upon reversal of Electronic Check/ACH/Direct Debit.
  This is the portion of your Gross sales which BlueSnap will retain and remit to the relevant
  authorities
                                                                                                   Ethoca Alert Fee (Chargeback Alert Fee)
                                                                                                   A per transaction charge resulting from an issuer reporting a transaction as fraud to
  Paid Directly by 3rd party                                                                       Ethoca.
  When a 3rd party processor settles funds directly to the merchant, BlueSnap will be
  deducting them from our settlement. For example, all of merchant PayPal sales are funded         Fraud Monthly Fee & Fraud Transaction Fee
  directly into the merchant PayPal business account. BlueSnap will settle the processing fee      BlueSnap's Smarter Payment Gateway™ is integrated with an industry-leading fraud
  differential.                                                                                    prevention system. Merchant chooses the level of customization that the business needs.
                                                                                                   Depending on the chosen level, a monthly or per transaction fee may apply.
  Non-processing Fees
  Miscellaneous non-processing fees applicable for this period. This could be Fraud service        Inactivity Fee
  fees, Account Maintenance, Transfer Fees, etc. They will be listed under "Non-processing         Fee charged for no activity on account in the past 3 months.
  Fees" section of the report.

                                                                                                   Marketplace Vendor Management Fee
  Reserve                                                                                          A fee charged to your marketplace based on the gross amount paid out to each vendor
  If applicable, this value reflects either an increase (negative in your statement) or a          managed by BlueSnap.
  decrease (positive in your statement) of the funds BlueSnap is holding for the merchant in
  reserve.
                                                                                                   Non-Compliance Fees
                                                                                                   All merchants selling in-store or online, taking payments via credit and debit cards, must be
  Carryover                                                                                        compliant with PCI Standards. Our partner, Security Metrics, has asked you (depending on
  The amount of funds added to (or deducted from) this cycle's disbursement corresponding          the integration method you have with BlueSnap) to fill in the appropriate PCI form. A
  to sales withheld from a previous pay period.                                                    monthly fee will charged if you fail to satisfy PCI requirements.

                                                                                                   Payout Fee - ACH/Wire/SEPA/CHAPS
                                                                                                   Funds transfer fee.

                                                                                                   TC40-Safe Refund Fee
                                                                                                   Fraud alerts sent by the card issuing bank to the payment network to notify all parties of a
                                                                                                   TC40 claim or a chargeback claim; BlueSnap will receive the fraud alert and process a
                                                                                                   refund to help manage chargebacks.

                                                                                                   Verifi Processing (Chargeback Alert Fee)
                                                                                                   A per transaction charge for a dispute opened by the cardholder with their issuing bank.




              Case: 19-41283                       Doc# 140                 Filed: 09/24/19        Entered: 09/24/19 10:27:28                                Page 35 of
file:///C:/Users/Hadley/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/V3X4AHQH/PayoutSummaryStatement-582921-2019W31.html
                                                                          43                                                                                                                  2/2
9/20/2019                                                   Payout Summary Statement - 582921 - 2019W32



                                             Payout Summary Statement (USD)
                                                  From: Aug 5, 2019 Through: Aug 11, 2019
  jadootv                                                                                                                  Payment ID: 2019W32
  582921                                                                                                                   Planned Date: 8/26/19
  sales@jadootv.com                                                                                                        Transfer Date: 8/26/19


   Disbursement Currency: United States Dollars

    Disbursement Summary                                                                                  # Transactions             Value ($)

    Gross Sales                                                                                           1345                    $ 19,106.04

    Refunds                                                                                               38                      $ (2,433.96)

    Chargebacks                                                                                           2                          $ (79.98)

    Net Sales                                                                                             1385                    $ 16,592.10
        of which Tax/VAT                                                                                                               $ 385.33

    Processing Fees                                                                                                               $ (1,428.13)

    Tax/VAT Remitted by BlueSnap                                                                                                    $ (385.33)

    Paid Directly by       3rd   Party                                                                                                 $ 0.00

    Non-Processing Fees                                                                                                              $ 669.04

    Adjustment of BlueSnap Reserve (Target: $ 25,551.00)                                                                           $ 2,954.00

    Manual Adjustments Total                                                                                                           $ 0.00

    Total Disbursement:                                                                                                           $ 18,401.68



    Non-Processing Fees
                                                                                                                 # Transactions       Value $

    Commission Rebate for 7/01 - 7/31                                                                                                $ 704.74

    Account Updater - Subscription 2019-Aug-05 - 2019-Aug-12                                                     24                   $ (2.40)

    Declined Authorizations Fee 2019-Aug-05 - 2019-Aug-12                                                        26                   $ (1.30)

    Chargeback Fee 2019-Aug-05 - 2019-Aug-12                                                                     2                   $ (30.00)

    Payout Fee - ACH                                                                                                                  $ (2.00)

    Total Non-Processing Fees:                                                                                                       $ 669.04



    Manual Adjustments
    -

    Total Manual Adjustments:                                                                                                          $ 0.00



    Held by BlueSnap in Reserve:                                                                                                  $ 25,551.00
    (as of Aug 12, 2019)




            Case: 19-41283               Doc# 140      Filed: 09/24/19        Entered: 09/24/19 10:27:28               Page 36 of
file:///C:/Users/Hadley/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/V3X4AHQH/PayoutSummaryStatement-582921-2019W32.html
                                                                          43                                                                      1/2
9/20/2019                                                                        Payout Summary Statement - 582921 - 2019W32

                                                                                      Glossary of Terms


  Dates                                                                                            Non-Processing Fees
  Planned Date                                                                                     Account Maintenance Fee (Affiliates/Vendors)
  Date when a payment is due to take place.                                                        This fee is charged when the minimum level of sales set forth in the BlueSnap contract is
                                                                                                   not met for the month. Unless contracted otherwise, the minimum is $2,500 per month.
  Transfer Date
  Date when a payment actually took place. If planned date falls on a weekend, holiday, or         Account Updater
  was delayed, these 2 dates will be different. In most cases Planned Date and Transfer date       Successful Account Updater card repair.
  will be the same.
                                                                                                   Conveyance Fee
                                                                                                   A fee charged for each transaction settled directly with a 3rd party such as PayPal or
  Currencies                                                                                       American Express.

  Transaction Currency                                                                             Chargeback Fee
  Currency of the transaction as it was sent for processing (authorized).                          A chargeback occurs when a shopper does not recognize a transaction and contacts their
                                                                                                   issuing bank to dispute it. The card schemes (Visa, Mastercard...) charge a fee for every
  Payout Currency                                                                                  Chargeback, which we are obliged to pass to the merchant.
  The currency in which BlueSnap will settle this transaction to the merchant, except in the
  case where the base currency is an exotic currency where Payout Currency will be USD.            Chargeback Dispute Fee
                                                                                                   This fee is charged each time a chargeback dispute is submitted.
  Disbursement currency
  Will only be different from payout currency if merchant has requested BlueSnap to settle         Chargeback TRR fee
  funds in an "exotic" currency (not one of the majors or minors). In this case, payout            A Transaction Retrieval Request (TRR) is a request from the issuing bank for more
  currency will always be USD, and Disbursement currency will be deposited in "exotic"             information about the transaction. Responding to these requests may prevent a future
  currency requested.                                                                              chargeback on the transaction.

                                                                                                   Declined Authorizations
  Disbursement Summary                                                                             A per transaction charge on transactions that are declined at authorization. This charge is
                                                                                                   not applied to failover declines initiated by BlueSnap nor those declined renewal
  Gross Sales                                                                                      transactions through the BlueSnap Subscription Manager.
  Volume of sales (charges) processed in this period, including any applicable TAX/ VAT
  collected by BlueSnap.
                                                                                                   Failover Fee
                                                                                                   A fee charged for each transaction that is initially declined and then ultimately successful
  Net Sales                                                                                        as a result of BlueSnap's failover functionality.
  Volume of sales minus Refunds and Chargebacks processed in this period.
                                                                                                   Direct Debit Refund Fee
  Processing Fees                                                                                  Fee incurred upon refund of direct debit.
  BlueSnap's commission/ processing fees on all transactions being paid for this period.
                                                                                                   ECP Reversal Fee
  Tax/ VAT remitted by BlueSnap                                                                    Fee incurred upon reversal of Electronic Check/ACH/Direct Debit.
  This is the portion of your Gross sales which BlueSnap will retain and remit to the relevant
  authorities
                                                                                                   Ethoca Alert Fee (Chargeback Alert Fee)
                                                                                                   A per transaction charge resulting from an issuer reporting a transaction as fraud to
  Paid Directly by 3rd party                                                                       Ethoca.
  When a 3rd party processor settles funds directly to the merchant, BlueSnap will be
  deducting them from our settlement. For example, all of merchant PayPal sales are funded         Fraud Monthly Fee & Fraud Transaction Fee
  directly into the merchant PayPal business account. BlueSnap will settle the processing fee      BlueSnap's Smarter Payment Gateway™ is integrated with an industry-leading fraud
  differential.                                                                                    prevention system. Merchant chooses the level of customization that the business needs.
                                                                                                   Depending on the chosen level, a monthly or per transaction fee may apply.
  Non-processing Fees
  Miscellaneous non-processing fees applicable for this period. This could be Fraud service        Inactivity Fee
  fees, Account Maintenance, Transfer Fees, etc. They will be listed under "Non-processing         Fee charged for no activity on account in the past 3 months.
  Fees" section of the report.

                                                                                                   Marketplace Vendor Management Fee
  Reserve                                                                                          A fee charged to your marketplace based on the gross amount paid out to each vendor
  If applicable, this value reflects either an increase (negative in your statement) or a          managed by BlueSnap.
  decrease (positive in your statement) of the funds BlueSnap is holding for the merchant in
  reserve.
                                                                                                   Non-Compliance Fees
                                                                                                   All merchants selling in-store or online, taking payments via credit and debit cards, must be
  Carryover                                                                                        compliant with PCI Standards. Our partner, Security Metrics, has asked you (depending on
  The amount of funds added to (or deducted from) this cycle's disbursement corresponding          the integration method you have with BlueSnap) to fill in the appropriate PCI form. A
  to sales withheld from a previous pay period.                                                    monthly fee will charged if you fail to satisfy PCI requirements.

                                                                                                   Payout Fee - ACH/Wire/SEPA/CHAPS
                                                                                                   Funds transfer fee.

                                                                                                   TC40-Safe Refund Fee
                                                                                                   Fraud alerts sent by the card issuing bank to the payment network to notify all parties of a
                                                                                                   TC40 claim or a chargeback claim; BlueSnap will receive the fraud alert and process a
                                                                                                   refund to help manage chargebacks.

                                                                                                   Verifi Processing (Chargeback Alert Fee)
                                                                                                   A per transaction charge for a dispute opened by the cardholder with their issuing bank.




              Case: 19-41283                       Doc# 140                 Filed: 09/24/19        Entered: 09/24/19 10:27:28                                Page 37 of
file:///C:/Users/Hadley/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/V3X4AHQH/PayoutSummaryStatement-582921-2019W32.html
                                                                          43                                                                                                                  2/2
9/23/2019                                                   Payout Summary Statement - 582921 - 2019W33



                                             Payout Summary Statement (USD)
                                                 From: Aug 12, 2019 Through: Aug 18, 2019
  jadootv                                                                                                                Payment ID: 2019W33
  582921                                                                                                                  Planned Date: 9/2/19
  sales@jadootv.com                                                                                                       Transfer Date: 9/3/19


   Disbursement Currency: United States Dollars

    Disbursement Summary                                                                                  # Transactions           Value ($)

    Gross Sales                                                                                           1286                  $ 19,180.25

    Refunds                                                                                               48                    $ (3,394.42)

    Chargebacks                                                                                           1                        $ (24.82)

    Net Sales                                                                                             1335                  $ 15,761.01
        of which Tax/VAT                                                                                                             $ 349.73

    Processing Fees                                                                                                             $ (1,423.46)

    Tax/VAT Remitted by BlueSnap                                                                                                  $ (349.73)

    Paid Directly by       3rd   Party                                                                                               $ 0.00

    Non-Processing Fees                                                                                                            $ (20.10)

    Manual Adjustments Total                                                                                                         $ 0.00

    Total Disbursement:                                                                                                         $ 13,967.72



    Non-Processing Fees
                                                                                                               # Transactions       Value $

    Account Updater - Subscription 2019-Aug-12 - 2019-Aug-19                                                   23                   $ (2.30)

    Declined Authorizations Fee 2019-Aug-12 - 2019-Aug-19                                                      16                   $ (0.80)

    Chargeback Fee 2019-Aug-12 - 2019-Aug-19                                                                   1                   $ (15.00)

    Payout Fee - ACH                                                                                                                $ (2.00)

    Total Non-Processing Fees:                                                                                                    $ (20.10)



    Manual Adjustments
    -

    Total Manual Adjustments:                                                                                                        $ 0.00



    Held by BlueSnap in Reserve:                                                                                                $ 25,551.00
    (as of Aug 12, 2019)




            Case: 19-41283               Doc# 140     Filed: 09/24/19         Entered: 09/24/19 10:27:28             Page 38 of
file:///C:/Users/Hadley/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/V3X4AHQH/PayoutSummaryStatement-582921-2019W33.html
                                                                          43                                                                    1/2
9/23/2019                                                                        Payout Summary Statement - 582921 - 2019W33

                                                                                      Glossary of Terms


  Dates                                                                                            Non-Processing Fees
  Planned Date                                                                                     Account Maintenance Fee (Affiliates/Vendors)
  Date when a payment is due to take place.                                                        This fee is charged when the minimum level of sales set forth in the BlueSnap contract is
                                                                                                   not met for the month. Unless contracted otherwise, the minimum is $2,500 per month.
  Transfer Date
  Date when a payment actually took place. If planned date falls on a weekend, holiday, or         Account Updater
  was delayed, these 2 dates will be different. In most cases Planned Date and Transfer date       Successful Account Updater card repair.
  will be the same.
                                                                                                   Conveyance Fee
                                                                                                   A fee charged for each transaction settled directly with a 3rd party such as PayPal or
  Currencies                                                                                       American Express.

  Transaction Currency                                                                             Chargeback Fee
  Currency of the transaction as it was sent for processing (authorized).                          A chargeback occurs when a shopper does not recognize a transaction and contacts their
                                                                                                   issuing bank to dispute it. The card schemes (Visa, Mastercard...) charge a fee for every
  Payout Currency                                                                                  Chargeback, which we are obliged to pass to the merchant.
  The currency in which BlueSnap will settle this transaction to the merchant, except in the
  case where the base currency is an exotic currency where Payout Currency will be USD.            Chargeback Dispute Fee
                                                                                                   This fee is charged each time a chargeback dispute is submitted.
  Disbursement currency
  Will only be different from payout currency if merchant has requested BlueSnap to settle         Chargeback TRR fee
  funds in an "exotic" currency (not one of the majors or minors). In this case, payout            A Transaction Retrieval Request (TRR) is a request from the issuing bank for more
  currency will always be USD, and Disbursement currency will be deposited in "exotic"             information about the transaction. Responding to these requests may prevent a future
  currency requested.                                                                              chargeback on the transaction.

                                                                                                   Declined Authorizations
  Disbursement Summary                                                                             A per transaction charge on transactions that are declined at authorization. This charge is
                                                                                                   not applied to failover declines initiated by BlueSnap nor those declined renewal
  Gross Sales                                                                                      transactions through the BlueSnap Subscription Manager.
  Volume of sales (charges) processed in this period, including any applicable TAX/ VAT
  collected by BlueSnap.
                                                                                                   Failover Fee
                                                                                                   A fee charged for each transaction that is initially declined and then ultimately successful
  Net Sales                                                                                        as a result of BlueSnap's failover functionality.
  Volume of sales minus Refunds and Chargebacks processed in this period.
                                                                                                   Direct Debit Refund Fee
  Processing Fees                                                                                  Fee incurred upon refund of direct debit.
  BlueSnap's commission/ processing fees on all transactions being paid for this period.
                                                                                                   ECP Reversal Fee
  Tax/ VAT remitted by BlueSnap                                                                    Fee incurred upon reversal of Electronic Check/ACH/Direct Debit.
  This is the portion of your Gross sales which BlueSnap will retain and remit to the relevant
  authorities
                                                                                                   Ethoca Alert Fee (Chargeback Alert Fee)
                                                                                                   A per transaction charge resulting from an issuer reporting a transaction as fraud to
  Paid Directly by 3rd party                                                                       Ethoca.
  When a 3rd party processor settles funds directly to the merchant, BlueSnap will be
  deducting them from our settlement. For example, all of merchant PayPal sales are funded         Fraud Monthly Fee & Fraud Transaction Fee
  directly into the merchant PayPal business account. BlueSnap will settle the processing fee      BlueSnap's Smarter Payment Gateway™ is integrated with an industry-leading fraud
  differential.                                                                                    prevention system. Merchant chooses the level of customization that the business needs.
                                                                                                   Depending on the chosen level, a monthly or per transaction fee may apply.
  Non-processing Fees
  Miscellaneous non-processing fees applicable for this period. This could be Fraud service        Inactivity Fee
  fees, Account Maintenance, Transfer Fees, etc. They will be listed under "Non-processing         Fee charged for no activity on account in the past 3 months.
  Fees" section of the report.

                                                                                                   Marketplace Vendor Management Fee
  Reserve                                                                                          A fee charged to your marketplace based on the gross amount paid out to each vendor
  If applicable, this value reflects either an increase (negative in your statement) or a          managed by BlueSnap.
  decrease (positive in your statement) of the funds BlueSnap is holding for the merchant in
  reserve.
                                                                                                   Non-Compliance Fees
                                                                                                   All merchants selling in-store or online, taking payments via credit and debit cards, must be
  Carryover                                                                                        compliant with PCI Standards. Our partner, Security Metrics, has asked you (depending on
  The amount of funds added to (or deducted from) this cycle's disbursement corresponding          the integration method you have with BlueSnap) to fill in the appropriate PCI form. A
  to sales withheld from a previous pay period.                                                    monthly fee will charged if you fail to satisfy PCI requirements.

                                                                                                   Payout Fee - ACH/Wire/SEPA/CHAPS
                                                                                                   Funds transfer fee.

                                                                                                   TC40-Safe Refund Fee
                                                                                                   Fraud alerts sent by the card issuing bank to the payment network to notify all parties of a
                                                                                                   TC40 claim or a chargeback claim; BlueSnap will receive the fraud alert and process a
                                                                                                   refund to help manage chargebacks.

                                                                                                   Verifi Processing (Chargeback Alert Fee)
                                                                                                   A per transaction charge for a dispute opened by the cardholder with their issuing bank.




              Case: 19-41283                       Doc# 140                 Filed: 09/24/19        Entered: 09/24/19 10:27:28                                Page 39 of
file:///C:/Users/Hadley/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/V3X4AHQH/PayoutSummaryStatement-582921-2019W33.html
                                                                          43                                                                                                                  2/2
9/23/2019                                                   Payout Summary Statement - 582921 - 2019W34



                                             Payout Summary Statement (USD)
                                                 From: Aug 19, 2019 Through: Aug 25, 2019
  jadootv                                                                                                                Payment ID: 2019W34
  582921                                                                                                                  Planned Date: 9/9/19
  sales@jadootv.com                                                                                                       Transfer Date: 9/9/19


   Disbursement Currency: United States Dollars

    Disbursement Summary                                                                                  # Transactions           Value ($)

    Gross Sales                                                                                           1270                  $ 19,217.66

    Refunds                                                                                               35                    $ (2,071.06)

    Chargebacks                                                                                           5                        $ (41.55)

    Net Sales                                                                                             1310                  $ 17,105.05
        of which Tax/VAT                                                                                                             $ 467.60

    Processing Fees                                                                                                             $ (1,397.80)

    Tax/VAT Remitted by BlueSnap                                                                                                  $ (467.60)

    Paid Directly by       3rd   Party                                                                                               $ 0.00

    Non-Processing Fees                                                                                                            $ (81.05)

    Manual Adjustments Total                                                                                                         $ 0.00

    Total Disbursement:                                                                                                         $ 15,158.60



    Non-Processing Fees
                                                                                                               # Transactions       Value $

    Account Updater - Subscription 2019-Aug-19 - 2019-Aug-26                                                   29                   $ (2.90)

    Declined Authorizations Fee 2019-Aug-19 - 2019-Aug-26                                                      23                   $ (1.15)

    Chargeback Fee 2019-Aug-19 - 2019-Aug-26                                                                   5                   $ (75.00)

    Payout Fee - ACH                                                                                                                $ (2.00)

    Total Non-Processing Fees:                                                                                                    $ (81.05)



    Manual Adjustments
    -

    Total Manual Adjustments:                                                                                                        $ 0.00



    Held by BlueSnap in Reserve:                                                                                                $ 25,551.00
    (as of Aug 12, 2019)




            Case: 19-41283               Doc# 140     Filed: 09/24/19         Entered: 09/24/19 10:27:28             Page 40 of
file:///C:/Users/Hadley/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/V3X4AHQH/PayoutSummaryStatement-582921-2019W34.html
                                                                          43                                                                    1/2
9/23/2019                                                                        Payout Summary Statement - 582921 - 2019W34

                                                                                      Glossary of Terms


  Dates                                                                                            Non-Processing Fees
  Planned Date                                                                                     Account Maintenance Fee (Affiliates/Vendors)
  Date when a payment is due to take place.                                                        This fee is charged when the minimum level of sales set forth in the BlueSnap contract is
                                                                                                   not met for the month. Unless contracted otherwise, the minimum is $2,500 per month.
  Transfer Date
  Date when a payment actually took place. If planned date falls on a weekend, holiday, or         Account Updater
  was delayed, these 2 dates will be different. In most cases Planned Date and Transfer date       Successful Account Updater card repair.
  will be the same.
                                                                                                   Conveyance Fee
                                                                                                   A fee charged for each transaction settled directly with a 3rd party such as PayPal or
  Currencies                                                                                       American Express.

  Transaction Currency                                                                             Chargeback Fee
  Currency of the transaction as it was sent for processing (authorized).                          A chargeback occurs when a shopper does not recognize a transaction and contacts their
                                                                                                   issuing bank to dispute it. The card schemes (Visa, Mastercard...) charge a fee for every
  Payout Currency                                                                                  Chargeback, which we are obliged to pass to the merchant.
  The currency in which BlueSnap will settle this transaction to the merchant, except in the
  case where the base currency is an exotic currency where Payout Currency will be USD.            Chargeback Dispute Fee
                                                                                                   This fee is charged each time a chargeback dispute is submitted.
  Disbursement currency
  Will only be different from payout currency if merchant has requested BlueSnap to settle         Chargeback TRR fee
  funds in an "exotic" currency (not one of the majors or minors). In this case, payout            A Transaction Retrieval Request (TRR) is a request from the issuing bank for more
  currency will always be USD, and Disbursement currency will be deposited in "exotic"             information about the transaction. Responding to these requests may prevent a future
  currency requested.                                                                              chargeback on the transaction.

                                                                                                   Declined Authorizations
  Disbursement Summary                                                                             A per transaction charge on transactions that are declined at authorization. This charge is
                                                                                                   not applied to failover declines initiated by BlueSnap nor those declined renewal
  Gross Sales                                                                                      transactions through the BlueSnap Subscription Manager.
  Volume of sales (charges) processed in this period, including any applicable TAX/ VAT
  collected by BlueSnap.
                                                                                                   Failover Fee
                                                                                                   A fee charged for each transaction that is initially declined and then ultimately successful
  Net Sales                                                                                        as a result of BlueSnap's failover functionality.
  Volume of sales minus Refunds and Chargebacks processed in this period.
                                                                                                   Direct Debit Refund Fee
  Processing Fees                                                                                  Fee incurred upon refund of direct debit.
  BlueSnap's commission/ processing fees on all transactions being paid for this period.
                                                                                                   ECP Reversal Fee
  Tax/ VAT remitted by BlueSnap                                                                    Fee incurred upon reversal of Electronic Check/ACH/Direct Debit.
  This is the portion of your Gross sales which BlueSnap will retain and remit to the relevant
  authorities
                                                                                                   Ethoca Alert Fee (Chargeback Alert Fee)
                                                                                                   A per transaction charge resulting from an issuer reporting a transaction as fraud to
  Paid Directly by 3rd party                                                                       Ethoca.
  When a 3rd party processor settles funds directly to the merchant, BlueSnap will be
  deducting them from our settlement. For example, all of merchant PayPal sales are funded         Fraud Monthly Fee & Fraud Transaction Fee
  directly into the merchant PayPal business account. BlueSnap will settle the processing fee      BlueSnap's Smarter Payment Gateway™ is integrated with an industry-leading fraud
  differential.                                                                                    prevention system. Merchant chooses the level of customization that the business needs.
                                                                                                   Depending on the chosen level, a monthly or per transaction fee may apply.
  Non-processing Fees
  Miscellaneous non-processing fees applicable for this period. This could be Fraud service        Inactivity Fee
  fees, Account Maintenance, Transfer Fees, etc. They will be listed under "Non-processing         Fee charged for no activity on account in the past 3 months.
  Fees" section of the report.

                                                                                                   Marketplace Vendor Management Fee
  Reserve                                                                                          A fee charged to your marketplace based on the gross amount paid out to each vendor
  If applicable, this value reflects either an increase (negative in your statement) or a          managed by BlueSnap.
  decrease (positive in your statement) of the funds BlueSnap is holding for the merchant in
  reserve.
                                                                                                   Non-Compliance Fees
                                                                                                   All merchants selling in-store or online, taking payments via credit and debit cards, must be
  Carryover                                                                                        compliant with PCI Standards. Our partner, Security Metrics, has asked you (depending on
  The amount of funds added to (or deducted from) this cycle's disbursement corresponding          the integration method you have with BlueSnap) to fill in the appropriate PCI form. A
  to sales withheld from a previous pay period.                                                    monthly fee will charged if you fail to satisfy PCI requirements.

                                                                                                   Payout Fee - ACH/Wire/SEPA/CHAPS
                                                                                                   Funds transfer fee.

                                                                                                   TC40-Safe Refund Fee
                                                                                                   Fraud alerts sent by the card issuing bank to the payment network to notify all parties of a
                                                                                                   TC40 claim or a chargeback claim; BlueSnap will receive the fraud alert and process a
                                                                                                   refund to help manage chargebacks.

                                                                                                   Verifi Processing (Chargeback Alert Fee)
                                                                                                   A per transaction charge for a dispute opened by the cardholder with their issuing bank.




              Case: 19-41283                       Doc# 140                 Filed: 09/24/19        Entered: 09/24/19 10:27:28                                Page 41 of
file:///C:/Users/Hadley/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/V3X4AHQH/PayoutSummaryStatement-582921-2019W34.html
                                                                          43                                                                                                                  2/2
9/23/2019                                                   Payout Summary Statement - 582921 - 2019W35



                                            Payout Summary Statement (USD)
                                                  From: Aug 26, 2019 Through: Sep 1, 2019
  jadootv                                                                                                                Payment ID: 2019W35
  582921                                                                                                                 Planned Date: 9/16/19
  sales@jadootv.com                                                                                                      Transfer Date: 9/16/19


   Disbursement Currency: United States Dollars

    Disbursement Summary                                                                                  # Transactions          Value ($)

    Gross Sales                                                                                           1164                  $ 19,539.68

    Refunds                                                                                               45                    $ (3,415.68)

    Chargebacks                                                                                           7                       $ (198.54)

    Net Sales                                                                                             1216                  $ 15,925.46
        of which Tax/VAT                                                                                                             $ 375.11

    Processing Fees                                                                                                             $ (1,360.59)

    Tax/VAT Remitted by BlueSnap                                                                                                  $ (375.11)

    Paid Directly by   3rd   Party                                                                                                   $ 0.00

    Non-Processing Fees                                                                                                           $ (112.80)

    Manual Adjustments Total                                                                                                        $ 24.32

    Total Disbursement:                                                                                                        $ 14,101.28



    Non-Processing Fees
                                                                                                              # Transactions        Value $

    Account Updater - Subscription 2019-Aug-26 - 2019-Sep-02                                                  33                    $ (3.30)

    Declined Authorizations Fee 2019-Aug-26 - 2019-Sep-02                                                     50                    $ (2.50)

    Chargeback Fee 2019-Aug-26 - 2019-Sep-02                                                                  7                   $ (105.00)

    Payout Fee - ACH                                                                                                                $ (2.00)

    Total Non-Processing Fees:                                                                                                   $ (112.80)



    Manual Adjustments
    Chargeback reversal due to refund 166799158                                                                                     $ 24.32

    Total Manual Adjustments:                                                                                                       $ 24.32



    Held by BlueSnap in Reserve:                                                                                               $ 23,396.70




            Case: 19-41283           Doc# 140         Filed: 09/24/19         Entered: 09/24/19 10:27:28             Page 42 of
file:///C:/Users/Hadley/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/V3X4AHQH/PayoutSummaryStatement-582921-2019W35.html
                                                                          43                                                                    1/2
9/23/2019                                                                        Payout Summary Statement - 582921 - 2019W35

                                                                                      Glossary of Terms


  Dates                                                                                            Non-Processing Fees
  Planned Date                                                                                     Account Maintenance Fee (Affiliates/Vendors)
  Date when a payment is due to take place.                                                        This fee is charged when the minimum level of sales set forth in the BlueSnap contract is
                                                                                                   not met for the month. Unless contracted otherwise, the minimum is $2,500 per month.
  Transfer Date
  Date when a payment actually took place. If planned date falls on a weekend, holiday, or         Account Updater
  was delayed, these 2 dates will be different. In most cases Planned Date and Transfer date       Successful Account Updater card repair.
  will be the same.
                                                                                                   Conveyance Fee
                                                                                                   A fee charged for each transaction settled directly with a 3rd party such as PayPal or
  Currencies                                                                                       American Express.

  Transaction Currency                                                                             Chargeback Fee
  Currency of the transaction as it was sent for processing (authorized).                          A chargeback occurs when a shopper does not recognize a transaction and contacts their
                                                                                                   issuing bank to dispute it. The card schemes (Visa, Mastercard...) charge a fee for every
  Payout Currency                                                                                  Chargeback, which we are obliged to pass to the merchant.
  The currency in which BlueSnap will settle this transaction to the merchant, except in the
  case where the base currency is an exotic currency where Payout Currency will be USD.            Chargeback Dispute Fee
                                                                                                   This fee is charged each time a chargeback dispute is submitted.
  Disbursement currency
  Will only be different from payout currency if merchant has requested BlueSnap to settle         Chargeback TRR fee
  funds in an "exotic" currency (not one of the majors or minors). In this case, payout            A Transaction Retrieval Request (TRR) is a request from the issuing bank for more
  currency will always be USD, and Disbursement currency will be deposited in "exotic"             information about the transaction. Responding to these requests may prevent a future
  currency requested.                                                                              chargeback on the transaction.

                                                                                                   Declined Authorizations
  Disbursement Summary                                                                             A per transaction charge on transactions that are declined at authorization. This charge is
                                                                                                   not applied to failover declines initiated by BlueSnap nor those declined renewal
  Gross Sales                                                                                      transactions through the BlueSnap Subscription Manager.
  Volume of sales (charges) processed in this period, including any applicable TAX/ VAT
  collected by BlueSnap.
                                                                                                   Failover Fee
                                                                                                   A fee charged for each transaction that is initially declined and then ultimately successful
  Net Sales                                                                                        as a result of BlueSnap's failover functionality.
  Volume of sales minus Refunds and Chargebacks processed in this period.
                                                                                                   Direct Debit Refund Fee
  Processing Fees                                                                                  Fee incurred upon refund of direct debit.
  BlueSnap's commission/ processing fees on all transactions being paid for this period.
                                                                                                   ECP Reversal Fee
  Tax/ VAT remitted by BlueSnap                                                                    Fee incurred upon reversal of Electronic Check/ACH/Direct Debit.
  This is the portion of your Gross sales which BlueSnap will retain and remit to the relevant
  authorities
                                                                                                   Ethoca Alert Fee (Chargeback Alert Fee)
                                                                                                   A per transaction charge resulting from an issuer reporting a transaction as fraud to
  Paid Directly by 3rd party                                                                       Ethoca.
  When a 3rd party processor settles funds directly to the merchant, BlueSnap will be
  deducting them from our settlement. For example, all of merchant PayPal sales are funded         Fraud Monthly Fee & Fraud Transaction Fee
  directly into the merchant PayPal business account. BlueSnap will settle the processing fee      BlueSnap's Smarter Payment Gateway™ is integrated with an industry-leading fraud
  differential.                                                                                    prevention system. Merchant chooses the level of customization that the business needs.
                                                                                                   Depending on the chosen level, a monthly or per transaction fee may apply.
  Non-processing Fees
  Miscellaneous non-processing fees applicable for this period. This could be Fraud service        Inactivity Fee
  fees, Account Maintenance, Transfer Fees, etc. They will be listed under "Non-processing         Fee charged for no activity on account in the past 3 months.
  Fees" section of the report.

                                                                                                   Marketplace Vendor Management Fee
  Reserve                                                                                          A fee charged to your marketplace based on the gross amount paid out to each vendor
  If applicable, this value reflects either an increase (negative in your statement) or a          managed by BlueSnap.
  decrease (positive in your statement) of the funds BlueSnap is holding for the merchant in
  reserve.
                                                                                                   Non-Compliance Fees
                                                                                                   All merchants selling in-store or online, taking payments via credit and debit cards, must be
  Carryover                                                                                        compliant with PCI Standards. Our partner, Security Metrics, has asked you (depending on
  The amount of funds added to (or deducted from) this cycle's disbursement corresponding          the integration method you have with BlueSnap) to fill in the appropriate PCI form. A
  to sales withheld from a previous pay period.                                                    monthly fee will charged if you fail to satisfy PCI requirements.

                                                                                                   Payout Fee - ACH/Wire/SEPA/CHAPS
                                                                                                   Funds transfer fee.

                                                                                                   TC40-Safe Refund Fee
                                                                                                   Fraud alerts sent by the card issuing bank to the payment network to notify all parties of a
                                                                                                   TC40 claim or a chargeback claim; BlueSnap will receive the fraud alert and process a
                                                                                                   refund to help manage chargebacks.

                                                                                                   Verifi Processing (Chargeback Alert Fee)
                                                                                                   A per transaction charge for a dispute opened by the cardholder with their issuing bank.




              Case: 19-41283                       Doc# 140                 Filed: 09/24/19        Entered: 09/24/19 10:27:28                                Page 43 of
file:///C:/Users/Hadley/AppData/Local/Microsoft/Windows/INetCache/Content.Outlook/V3X4AHQH/PayoutSummaryStatement-582921-2019W35.html
                                                                          43                                                                                                                  2/2
